UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KYLE PIUNTI,

Plaintiff,
ORDER
- against -
19 Civ. 2483 (PGG) (KHP)
JP MORGAN CHASE BANK, N.A.,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

The Complaint was filed on February 25, 2019, in Supreme Court of the State of
New York, New York County, and alleges that Defendant JP Morgan Chase Bank, N.A.
(“Chase”) withheld deposits of federal benefits from Plaintiff's bank accounts, fraudulently
manipulated the funds in Plaintiff's accounts, and improperly charged Plaintiff hidden fees. (See
Cmplt. (Dkt. No. 1)) The Complaint does not identify Plaintiffs bank accounts or the specific
transactions underlying his claims. (1d.)

On March 20, 2019, Chase removed the action to the Southern District of New
York (see Dkt. No. 1), and moved for a more definite statement. (Dkt. Nos. 6, 7, 8, 9)

In a June 20, 2019 order, this Court granted Chase’s motion and ordered Plaintiff
to file an amended complaint by July 22, 2019. (Dkt. Nos. 32, 39) That same day, this Court
referred this action to Magistrate Judge Katherine H. Parker for general pretrial matters. (Dkt.
No. 33) Although Plaintiff filed the Amended Complaint on July 16, 2019 (see Dkt. No. 43), the

Amended Complaint does not identify Plaintiff's Chase bank accounts or the transactions at

issue. (Id.)

 
At an August 1, 2019 conference, Magistrate Judge Parker asked Plaintiff “to
explain the circumstances giving rise to his claims and the damages he seeks to recover in this

action.” (Report & Recommendation (Dkt. No. 56) (internal citations omitted) Plaintiff

 

complained that Chase had improperly (1) failed to close a joint bank account Plaintiff had had
with a former girlfriend; (2) allowed government benefit checks to be deposited into this
account, and then refused to permit Plaintiff to access these funds; (3) induced Plaintiff to enroll
in a debit card protection plan without explaining the rules of the plan, thus causing Plaintiff to
incur debts that exceeded his income; (4) linked Plaintiff's debit card to the joint account as well
as to another open account, leading to confusion and duplicate charges; and (5) imposed charges
and debits for transactions that Plaintiff had not made. (1d. at 2 citing Dkt. No. 49) Plaintiff
further complained that as a result of Chase’s improper actions, Plaintiff no longer had money
for food and rent, and that Plaintiffs landlord had brought an eviction proceeding against him.
(Id. at 2 (citing Dkt. No. 52 at 19:05-20:05).
After the conference, Judge Parker issued an August 1, 2019 order directing

Plaintiff to file a second amended complaint by August 23, 2019, that included the above
allegations as well as the

dates when [the above] events occurred; account numbers for the accounts

involved; identification of the improper charges; the amounts of said charges and

dates of said charges; the specific benefit checks deposited into the closed

account; the dates of the deposits and the amounts of such checks; the purpose of

the benefit checks . . . deposited into the closed account; and such other facts and

details supporting Plaintiff's claims.
(Id. at 2-3 (quoting Dkt. No. 49 and citing Dkt. No. 52 at 43:06-44:02, 44:24-46:13) In her

Order, Judge Parker warns that this action will be dismissed if Plaintiff does not comply. (Id. at

2. (citing Dkt. No. 49))

 
In an October 1, 2019 Report and Recommendation (“R & R”), Judge Parker

states that

Plaintiff did not file a second amended complaint by the deadline and, on August
27, 2019, Chase filed a letter requesting that this action be dismissed. (Doc. No.
54.) Chase served the letter on Plaintiff, which included a copy of the transcript
from the August 1, 2019 conference and this Court’s August 1, 2019 order, and
filed proof of service on the docket. (Doc. No. 55.) To date, Plaintiff has not
responded to Chase’s letter. Moreover, Plaintiff has not communicated with the
Court since the August 1, 2019 conference. The Court appreciates that Plaintiff is
experiencing extreme hardship due to his financial situation. However, in light of
the above, it appears that Plaintiff is no longer interested in litigating this action.

(R & R (Dkt. No. 56) at 3) Judge Parker’s R&R recommends that the action be dismissed for
failure to prosecute, noting that a court may dismiss an action “‘[i]f the plaintiff fails to prosecute
or to comply with [the] rules or a court order.’” (Id. at 3 (quoting Baptiste v. Sommers, 768 F.3d
212, 216 (2d Cir. 2014) (alteration in original), and citing LeSane v. Hall’s Sec. Analyst, Inc.,
239 F.3d 206, 209 (2d Cir. 2001), Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).
Before dismissing a case for failure to prosecute under Federal Rule of Civil

Procedure 41(b), courts consider five factors:

(1) the duration of the plaintiff's failure to comply with the court order, (2)

whether plaintiff was on notice that failure to comply would result in dismissal,

(3) whether the defendants are likely to be prejudiced by further delay in the

proceedings, (4) a balancing of the court’s interest in managing its docket with the

plaintiff's interest in receiving a fair chance to be heard, and (5) whether ...a

sanction less drastic than dismissal [would be effective].
Baptiste, 768 F.3d at 216 (internal quotation marks and citation omitted). No single factor is
dispositive. Id.; see also Harding v. Goord, 135 F. App’x 488, 488-89 (2d Cir. 2005) (affirming
dismissal where pro se plaintiff repeatedly refused to comply with discovery demands and court
orders); Brown v. Pulgarin, No. 17-CV-1677 (VSB) (KHP), 2018 WL 5723120, at *2 (S.D.N.Y.
Nov. 1, 2018) (adopting R & R recommending dismissal where pro se plaintiff had not complied

with court-ordered deadlines); Peters v. Dep’t of Corr. of New York City, 306 F.R.D. 147, 147-

 
50 (S.D.N.Y. 2015) (dismissing pro se action where plaintiff failed to oppose defendant’s motion
for summary judgment, despite having multiple extensions of time to do so).

In her R & R, Judge Parker analyzes these factors here, and concludes that
dismissal is appropriate. (R & R (Dkt. No. 56 at 4)) Judge Parker notes that (1) Plaintiff failed
to comply with her deadline for filing a second amended complaint; (2) Plaintiff was warned that
his action would be dismissed if he did not comply with her order; (3) Plaintiff's delay had
caused prejudice to Chase; (4) Plaintiff had relinquished his right to be heard by failing to
comply with court orders; and (5) no lesser sanction was appropriate. (Id. at 4-5) Judge Parker
concludes that “because there is no indication that Plaintiff wishes to continue to litigate this
action, the circumstances are sufficiently extreme to justify dismissal.” (Id. at 5)

The R & R was filed on October 1, 2019. The R & R recites the requirement that
parties must file objections within seventeen days of service, pursuant to 28 U.S.C. § 636(b)(1),
Fed. R. Civ. P. 72(b), and Fed. R. Civ. P. (6(a) (adding three days to the standard fourteen-day
period when service is made under certain circumstances, including pursuant to Fed. R. Civ. P.
5(b)(2)(C) (permitting service by mail)). (Id. at 6) Service was effected by mail. (See Dkt. Nos.
57, 57-1) To date, neither side has filed objections to the R & R.

Where, as here, clear notice has been given of the consequences of a failure to
object, and no objections are filed, a district court may adopt the report and recommendation

without de novo review. See Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)

 

(“Where parties receive clear notice of the consequences, failure timely to object to a
magistrate’s report and recommendation operates as a waiver of further judicial review of the
magistrate’s decision.”). The Court will excuse a failure to object where it appears that the

magistrate judge may have committed plain error. See Spence v. Superintendent, Great Meadow

 

 
Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000). No such error appears here; to the contrary, the
R & R is thorough and well-reasoned. Accordingly, the R & R will be adopted in its entirety.
CONCLUSION

For the reasons stated above, the R & R is adopted in its entirety and Plaintiff's
claim against Defendant Chase is dismissed pursuant to Rule 41(b) for failure to prosecute. The
parties’ failure to file written objections precludes appellate review of this decision. See United
States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).

The Clerk of Court is directed to close this case.
Dated: New York, New York

January}! , 2020
SO ORDERED.

[bh Mansel Dr
Paul G. Gardephe
United States District Judge

 
